COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 HIGHLANDS REGIONAL                                            No. 08-10-00294-CV
 REHABILITATION HOSPITAL,                       §
                                                                     Appeal from
                       Appellant,               §
                                                                448th District Court
 v.                                             §
                                                             of El Paso County, Texas
 ALICIA BAILON,                                 §
                                                                 (TC # 2009-4686)
                       Appellee.                §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this

appeal. See TEX .R.APP .P. 42.1(a)(1). According to the motion, the parties have resolved the

litigation in the underlying case. The motion is granted, and this appeal is dismissed. Costs of

appeal are assessed against Appellant. See TEX .R.APP .P. 42.1(d).


February 23, 2011
                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.